The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney M. Steven Wang's resignation. SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.




                                                   Gibbons


                                                                              J.



                                                          atiA .
                                                                              J.
                                                   Hardesty




                                                    Parraguirre




                                                                          ,   J.




                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     M. Steven Wang
                     Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A